[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




MASTER AGREEMENT


MASTER AGREEMENT (“Agreement”) dated as of July 11, 2016 (“Effective Date”)
between Fiserv Solutions, LLC., a Wisconsin limited liability company with
offices located at 600 Colonial Center Parkway, Lake Mary, FL 32746 (“Fiserv”),
and Fulton Financial Corporation a Pennsylvania corporation with offices located
at One Penn Square, Lancaster, PA 17602 (“Client”).
                                                            


WHEREAS, Client and Fiserv Solutions, Inc. entered into an Agreement dated June
23, 2011, as subsequently amended, inclusive of all associated schedules,
exhibits, appendices or attachments (“Prior Agreement”);


WHEREAS, Client and Fiserv agree that, as of the Effective Date, the terms and
conditions of this Agreement hereby replace in their entirety the terms and
conditions of the Prior Agreement, including for clarity, any and all
amendments, schedules, exhibits and attachments;


NOW THEREFORE, in receipt of good and valuable consideration, the sufficiency of
which is hereby acknowledged, Fiserv and Client hereby agree as follows:


1.Deliverables.
(a)General. Fiserv, itself and through its Affiliates (as defined herein),
agrees to provide to Client and Client Affiliates, Client and Client Affiliates
agree to obtain from Fiserv, the services (“Services”) and products (“Products”
and, collectively with the Services, “Deliverables”) described in the Exhibits
attached to this Agreement (“Exhibits”), subject to the terms, restrictions and
obligations set forth in this Agreement and in the applicable Exhibit.
References to an “Exhibit” shall include any Schedules (“Schedules”) attached to
that Exhibit. The parties may add Deliverables to this Agreement by signing an
appropriate new Exhibit or Schedule to this Agreement, as applicable. Each
Exhibit will be deemed to incorporate all of the terms of this Agreement.
Exhibits and Schedules attached as of the Effective Date are listed below. For
purposes of this Agreement, “Affiliate” means an entity that controls, is
controlled by, or is under common control with a party, where “control” means
the possession, direct or indirect, of the power to cause the direction of the
management and policies of an entity, whether through ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, Client and
Fiserv shall each be primarily responsible for acts or omissions of its own
Affiliates, including compliance with the provisions of this Agreement. As of
the Effective Date, for purposes of this Agreement, the following Client
Affiliates are recipients of the Deliverables hereunder unless otherwise
identified in a particular Exhibit: Fulton Bank, N.A., Lafayette Ambassador
Bank, Swineford National Bank, FNB Bank, N.A., Fulton Bank of New Jersey, and
The Columbia Bank.
(i)
ACCEL Network Membership Exhibit

(ii)
ASP (Application Service Provider) Services Exhibit

(A)
Account Processing Services Schedule

(B)
ACH Services Schedule

(C)
ARP/SMS Services Schedule

(D)
[CONFIDENTIAL TREATMENT REQUESTED] Services Schedule

(E)
CashEdge Services Schedule

(F)
[CONFIDENTIAL TREATMENT REQUESTED] Services Schedule (includes [CONFIDENTIAL
TREATMENT REQUESTED])

(G)
EFT Solution Services Schedule

(H)
Investment Services AdvisorVision Schedule

(I)
Lending Solutions Services Schedule

(J)
LoanComplete Services Schedule

•
Attachment A to LoanComplete Services Schedule

◦
Appendix 1 to Attachment A

•
Attachment B to LoanComplete Services Schedule

(K)
Network Support Services Schedule

(L)
Secure Lending Services Schedule

(M)
Third Party Direct Electronic Payment Services Schedule

(N)
Weiland Financial Group Services Schedule

(O)
Xroads for Signature Services Schedule






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(iii)
Software Products Exhibit

(A)
Signature Software Schedule

(B)
EnAct Software Schedule

(C)
Enterprise Content Management Software Schedule

(D)
InformEnt Software Schedule

(E)
Loan Origination Software Schedule

(F)
[CONFIDENTIAL TREATMENT REQUESTED] Solutions Software Schedule

(iv)
Professional and Development Services Exhibit

(G)
DocPlus Managed Services Schedule

(H)
EnAct Implementation Services Schedule

(I)
Revenue Performance Monitor Subscription Service Schedule

(J)
Signature Development Services Schedule

(K)
Conversion Services Schedule for Collapse of Existing Bank Charters

(L)
Future Conversion Services Schedule

(v)
Equipment Exhibit

(M)
Convergys Solution Schedule

(vi)
Consulting Services Exhibit

(vii)
Performance Standard Exhibit



(b)Professional Services. Services: (i) to convert Client’s existing applicable
data and/or information to the Deliverables, and/or (ii) to implement the
Deliverables (collectively, “Implementation Services”) will be provided by
Fiserv to the extent applicable to the Deliverables, for the Fees (as defined
below), as set forth in the Schedules to the ASP Exhibit, Software Products
Exhibit, or Professional and Development Services Exhibit to this Agreement.
Client agrees to provide all reasonably necessary cooperation, information and
assistance in connection with any Professional Services provided under this
Agreement, including Implementation Services to facilitate conversion and/or
implementation.
(c)Training Services. To the extent applicable to the Deliverables, Fiserv shall
provide training, training aids, user manuals, and other documentation for
Client’s use as Fiserv finds necessary to enable Client personnel to become
familiar with Deliverables, for the Fees, if any, set forth in the Schedules to
the ASP Exhibit, Software Products Exhibit, or Professional and Development
Services Exhibit to this Agreement. If requested by Client, classroom training
in the use and operation of Deliverables will be provided at a training facility
mutually agreed upon by Fiserv and Client.
(d)Third Parties. Subject to the provisions of Section 3 of this Agreement, upon
Fiserv’s receipt of Client’s request, Client and Fiserv will use commercially
reasonable efforts to work together to mutually agree in writing to the scope of
any necessary P&D Services (as defined below) and/or maintenance of Client
requested integration to third party solutions on a time and materials basis at
Current Rates
(e)Access to Client Location or Environments. To the extent applicable to the
Deliverables, Client is responsible for providing Fiserv remote access to
Client’s environments for the provision of Deliverables. While assigned to
provide Deliverables at a Client location either via remote access or otherwise
visiting Client’s facilities, Fiserv employees will: (i) comply with Client’s
reasonable safety and security procedures and other reasonable Client rules
applicable to Client personnel at those facilities (ii) comply with all
reasonable requests of Client personnel, as applicable, pertaining to personal
and professional conduct provided and to the extent such procedures and rules
are (i) provided to Fiserv in writing and reasonably in advance of Fiserv
personnel’s arrival at or required access to Client’s facility or environments,
(ii) all such requirements are reasonable in nature and do not conflict with
Fiserv’s policies and practices, and (iii) Client shall reimburse any costs
incurred by Fiserv in complying with such Client requirements.
(f)Affiliate Use. When an Affiliate of Client is authorized to use a
Deliverable, or is otherwise a party to an Exhibit or any Schedules to that
Exhibit, then for the purposes of those Deliverables and that Exhibit or
Schedule, references to “Client” in this Agreement will be deemed to include the
applicable Client Affiliate, and Client shall ensure Client Affiliate’s
compliance with all applicable terms of this Agreement.
(g)Authorized Users. References to the “use” of any Deliverable by Client or an
authorized Client Affiliate shall also include use by those customers, employees
or agents of Client or the Client Affiliate to whom Client is authorized to
provide access to the





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




given Deliverable (“Authorized Users”); provided that: (i) Client agrees to
execute an agreement with its Authorized Users or otherwise subject such
Authorized User to a written obligation or such Authorized User is subject to a
professional obligation of confidentiality sufficient to require compliance with
the terms of the Agreement relevant to the given Deliverable and otherwise
sufficient to enable Client to comply with its representations, warranties and
obligations under the Agreement and any relevant Exhibit or Schedule; (ii)
Client shall remain responsible for its Authorized Users’ compliance with such
terms and obligations; and (iii) Client shall complete all security and profile
procedures and set up for its Authorized Users (and prospective Authorized
Users) required by Fiserv.
(h)Notwithstanding the foregoing, Authorized Users may not sublicense, sell,
rent, lease, give, transfer, assign, convey, or otherwise dispose of the access
to or use of the Deliverables except as expressly provided otherwise in this
Agreement. For clarity, this restriction shall not apply to a change in the
authorized party identified on the account of Client’s customer.


(i)Regulatory Requirements. Client shall comply with all regulatory requirements
as applicable to Client’s receipt of the Deliverables and as required by
regulatory authorities having jurisdiction over Client.


(j)Client Insurance. Client shall (i) obtain and maintain at Client’s own
expense appropriate casualty and business interruption insurance coverage for
loss of records from fire, disaster, or other peril as would reasonably be
expected to be insured under a property-related insurance policy; and (ii)
obtain and maintain at its own expense any appropriate crime or fidelity bond
insurance coverage for loss of or damage to money, securities, and other
property sustained by Client, or for which Client holds for others, as would
reasonably be expected to be insured under a related insurance policy. Client
shall be responsible for: (a) appropriate property insurance covering all
Equipment at full replacement value, whether Client-owned or Fiserv-owned,
within Client’s premises; and (b) commercial general liability insurance with
combined limits of $1,000,000.00 per occurrence per location with $2,000,000.00
general aggregate coverage for bodily injury and property damage.


(k)Fiserv Insurance. Fiserv carries the following types of insurance policies:
(i)
Commercial General Liability in an amount not less than $1 million per
occurrence and $2 million general aggregate for claims arising out of bodily
injury and property damage;

(ii)
Commercial Crime covering employee dishonesty and computer fraud in an amount
not less than $5 million;

(iii)
All-risk property coverage including extra expense and business income coverage;
and

(iv)
Workers Compensation as mandated or allowed by the laws of the state in which
the Services are being performed, including $1 million coverage for employer’s
liability.

(v)
Professional Liability and/or Technology Errors and Omissions Liability covering
acts, errors and omissions arising out of Fiserv’s performance or failure to
perform its services under this Agreement, including but not limited to network
security and privacy liability coverage, with limits of $10,000,000 per
occurrence and in the aggregate. Subject to policy limitations and terms, Fiserv
represents and warrants that this policy is intended to provide catastrophic
coverage for Fiserv’s technology products and services, including, subject to
terms and limitations, losses resulting from: (a) technology and other
professional services and products; (b) media content; (c) network security and
privacy breaches; and (d) privacy related regulatory actions.

Within 30 days following the Effective Date and upon written request by Client
not more than once per calendar year thereafter, Fiserv agrees to furnish to
Client a standard ACORD Certificate of Insurance fully executed by an authorized
representative of the insurance company or companies rated A-VIII or higher by
A. M. Best Company and demonstrating Fiserv’s maintenance of insurance policy or
policies required by this paragraph. The certificate must state that Client is
an additional insured under the Commercial General Liability insurance policy,
which must include a contractual liability endorsement to cover Fiserv’s
obligations under this Agreement. Coverage must be on an occurrence rather than
a claims-made basis. Such policy shall (1) not contain a cross-liability
exclusion or exclusion for punitive or exemplary damages when insurable under
law and (2) require its insurer to waive all rights of subrogation against
Client’s insurers.
(a)Parties to the Agreement. References to a “party” or the “parties” means
Fiserv, Client and their respective Affiliates, if applicable. Any other person
or entity is considered a “Third Party”.
2.Fees for Deliverables.
(a)    General. Client agrees to pay Fiserv: (i) fees for Deliverables
(including subscription fees, per unit or transaction fees, estimated fees for
the following month as described in this Agreement), including as specified in
the Exhibits or associated Schedules, (ii) out-of-pocket and other additional
charges pursuant to Section 2.(c), (iii) License Fees, (iv) Maintenance Fees,
(vi) Professional Services Fees, (collectively “Fees”) and (vii) Taxes as
defined in Section 2.(d). Fees may be increased as set forth in the Exhibits or
as described in Section 2.(m) below. If no Professional Services Fees are set
forth for any Professional and Development Services (“P&D Services”), such P&D
Services shall be at Fiserv’s Current Rates. “Current Rates” collectively means
Fiserv’s then current hourly or daily Professional Service Rates (as defined in
the Software Products Exhibit), as further described in Section 2.(i) below, as
applicable, plus any materials fees and any Additional Charges as set forth in
Section 2.(c).





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(b)    Fiserv shall timely reconcile Fees paid by Client for the Services for
the month and the fees and charges actually due Fiserv based on the greater of
the minimum monthly fees or Client’s actual use of the Services for such month.
Fiserv shall either issue a credit to Client or provide Client with an invoice
for any additional fees or other charges owed.
(c)    Additional Charges. Client shall pay travel and living expenses and other
out-of-pocket expenses reasonably incurred by Fiserv in connection with the
Deliverables whether or not set forth in a Schedule. As applicable, such
out-of-pocket expenses shall be incurred in accordance with Fiserv’s
then-current corporate travel and expense policy, which shall be provided by
Fiserv to Client upon request. If an out-of-pocket expense is listed in an
Exhibit, such expense may be changed to reflect charges issued by the applicable
third party vendor.
(d)    Taxes. Client is responsible for the payment of all sales, use, excise,
value added, withholdings and other taxes and duties however designated that are
levied by any taxing authority relating to the Deliverables, excluding taxes
based on Fiserv’s net income (“Taxes”). All Fees or any other charges under any
Exhibit are exclusive of Taxes. Client shall reimburse Fiserv for those Taxes
that Fiserv is required to remit on behalf of Client.
(e)    Payment Terms. All invoices shall be sent electronically on or before the
15th day of the current month to such address or person as designated by Client
from time to time. Fiserv shall provide Client with documentation and
appropriate detail supporting the amounts invoiced, including volumes,
transmissions, transactions or other volume related detail needed by Client to
validate the invoices provided by Fiserv hereunder on a monthly basis. Invoices
are due and payable upon Client’s receipt of such invoice but in any event not
later than the 30th day of the month. Client shall pay Fiserv through the
Automated Clearing House (“ACH”) unless otherwise set forth in the Exhibits or
otherwise mutually agreed between the parties. [CONFIDENTIAL TREATMENT
REQUESTED] Client shall neither make nor assert any right of deduction or
set-off from amounts invoiced except by application of Fiserv issued credit
against such invoice. Fiserv’s failure to send an invoice shall not relieve
Client of its obligation to pay any amounts due and owing, provided however,
Client shall not be obligated to pay invoices which are received more than
[CONFIDENTIAL TREATMENT REQUESTED] after the last day work was performed with
respect to the fees in such invoice and Client shall not dispute invoice amounts
more than [CONFIDENTIAL TREATMENT REQUESTED] after the invoice date.
(f)    License Fee Payment Timetable. For each module of Software licensed
hereunder, Client shall pay License Fees as follows:
(i)
[CONFIDENTIAL TREATMENT REQUESTED] of License Fees upon Agreement execution or
Schedule adoption;

(ii)
[CONFIDENTIAL TREATMENT REQUESTED] of License Fees upon loading the applicable
Software on Client’s hardware, but in any event, not later than [CONFIDENTIAL
TREATMENT REQUESTED] following the date for delivery of the applicable Software
to Client by Fiserv as set forth in the Project Plan (as defined in the
Professional and Development Services Exhibit) unless such delay is caused by
Fiserv;

(iii)
[CONFIDENTIAL TREATMENT REQUESTED] of License Fees upon Go Live, but in any
event, [CONFIDENTIAL TREATMENT REQUESTED] following delivery of the applicable
Software. “Go Live” shall mean the date of Client’s first use of the applicable
Software in a production environment (“Go Live”).

(g)    Maintenance Fee Payment Timetable. Maintenance Fees shall be payable
annually in advance [CONFIDENTIAL TREATMENT REQUESTED]. For Clarity, for any
Software that Client previously licensed from Fiserv, Client shall continue to
pay the annual maintenance Fee under this Agreement which shall be prorated to
December 31st of the current year.  Thereafter, Client shall pay the annual
Maintenance Fee annually in advance for each 12 month period January 1 to
December 31 (“Maintenance Period”). For the avoidance of doubt, Client shall not
be obligated to pay the Maintenance Fees for the same period for the same
Software under this Agreement and under the Prior Agreement.
(h)    Professional Services Fees. Client shall pay Fiserv Fees for each Project
as set forth in each Schedule to the Professional and Development Services
Exhibit (“Professional Services Fees”). Any estimates of Professional Services
Fees and completion dates are referenced solely for the purpose of allowing
Client to plan its budgets and schedules based upon information available at the
time the Schedule is executed. Daily or hourly rates quoted in a Schedule, if
any, will be valid for 3 months from the effective date of such Schedule.
Thereafter, they will be subject to change by Fiserv on 30 days’ prior written
notice to Client.
(i)    The following Fiserv standard Professional Services Rates, [CONFIDENTIAL
TREATMENT REQUESTED], and represent “Current Rates” for the Initial Term:







--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




Resource Type
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Senior Expertise Required
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Program Management
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Project Management / eBanking
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Banking Analyst / Programmer/
Network specialist
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Client Location (On-Site) Training
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
Fiserv Location Training
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]



(j)    Professional Services Fees. Fees for any installation, conversion, or
training services to be provided by Fiserv for a Project shall be specified in
each Schedule, along with any required or applicable delivery dates. Unless
otherwise set forth in a Schedule or unless during the initial implementation
period, Client shall pay Professional Services Fees 50% upon commencement of
Project under an applicable Schedule and 50% upon Project completion.
(k)    Special Maintenance Fees (as defined in the Software Products Exhibit)
shall be paid for each Maintenance Period commencing 30 days following delivery
of the applicable Modification, prorated to December 31st of the current year
for each new Modification, and annually in advance thereafter.
(l)    For Modifications (as defined in the Software Products Exhibit), unless
otherwise mutually agreed in writing between the parties for any specific
Modification(s), Fiserv reserves the right to charge Client at Current Rates for
any necessary retrofitting services when releases of the Software or Fiserv
System(s) to which a Development Services Project relates are made generally
available. For clarity retrofit services for Signature modifications includes:
• Evaluate all modifications and release impact (across Aperio, Commpack, etc.)
• Harmonization
• Comparison and analysis of all modified objects against base release objects
• Message Files
• FRP Files (Table Field Definition File)
• Display files that are potentially affected by UI upgrade
• Modules/Service Programs
• Fields that changed based on Reference files
• Recompiles for mod programs using mod files from Base file
• Identify key risk areas for additional testing
• Internal Code Review and Testing


(m)    Adjustments. Fiserv may increase the fees (including for all recurring,
ongoing, and other future fees) annually effective each January 1 upon notice to
Client; provided that each such increase shall be limited to the increase in the
U.S. Department of Labor, Consumer Price Index for All Urban Consumers excluding
‘Food’ and ‘Gas’ (“CPI-U”) for the most recently available 12-month period
preceding such 30-day notice period, or [CONFIDENTIAL TREATMENT REQUESTED].
Notwithstanding the foregoing, Fiserv reserves the right to increase the Fees
if: (i) Client exceeds currently licensed volume of Software or if Client
exceeds or falls below current tier pricing for ASP Services (including number
of accounts, named users, workstations, etc.) of a given Deliverable compared to
any limits or restrictions applicable to such Deliverable or as otherwise
provided to or estimated by Fiserv during the discovery process to the agreed
upon fees for the agreed upon tiers; (ii) Client purchases additional
Deliverables. Fiserv may increase the Fees charged for products or services
provided by a Third Party through Fiserv and for which Fiserv charges on a
‘pass-through’ basis (“Third Party Pass Through”) by the amount of increase from
the third party, if Fiserv’s Third Party providers increase their fees or
charges. For clarity, Maintenance Fees in the Software Products Exhibit may also
be subject to increase following delivery of new Software releases,
Enhancements, or any other changes or additions to the Software provided by
Fiserv as a result of Client-requested Software or P&D Services. Notwithstanding
the foregoing, Fiserv reserves the right to increase its fees ([CONFIDENTIAL
TREATMENT REQUESTED]) or charge Client for Client’s share of direct Fiserv costs
of maintaining regulatory compliance as required by Section 4.(a)(iii) of the
ASP Service Exhibit, and/or meeting relevant third party





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




standards (such as PCI-SSC’s Payment Card Industry Data Security Standard)
provided such charge is applied generally to Fiserv’s clients receiving similar
service(s).
(n)    In the event that Fiserv discontinues a non-material or non-core
processing product or service or outsources a product or service to a third
party, such as pursuant to Section 4.(b) of the ASP Services Exhibit, the
following provisions shall apply:
(i)
If the product or service is included in the monthly minimum fee, [CONFIDENTIAL
TREATMENT REQUESTED];

(ii)
If the product or service is not part of the monthly minimum fee and Client
determines there is additional value, Fiserv and Client will mutually agree upon
a cost increase within the range of [CONFIDENTIAL TREATMENT REQUESTED].

(iii)
If the product is a part of Software then Fiserv will provide a credit in the
amount of the unamortized portion of the Software license fee paid by Client
[CONFIDENTIAL TREATMENT REQUESTED] for the Software being discontinued to be
applied toward the license of the replacement Software.

For the avoidance of doubt, this Section does not grant Fiserv a right to
terminate a non-material or non-core processing product or service other than in
the event Fiserv’s agreement with its third party provider is terminated.
(o)    [CONFIDENTIAL TREATMENT REQUESTED].
(p)    Holdover.  Upon any termination or expiration of the Agreement or an
Exhibit, Services provided after the applicable termination date, expiration
date, or final processing date specified by Client (“Holdover”) will be provided
subject to Fiserv’s capacity and will be invoiced at then current fees under the
applicable Schedule plus a holdover premium of [CONFIDENTIAL TREATMENT
REQUESTED], unless such Holdover is due to Fiserv’s action or inaction.
(q)    Deconversion Charges. Client agrees to pay Fiserv’s then current
deconversion charges (see Appendix 1 to this Agreement) in connection with
Client’s deconversion from the Fiserv System. Deconversion activities for the
orderly transition of the Services from Fiserv’s system to another system will
include the following types of services upon Client’s written request (and to
the extent Client’s new service provider is involved, subject to Fiserv, Client,
and such service provider entering into a commercially reasonable
confidentiality agreement acceptable to the applicable parties), and on a time
and materials basis at Current Rates as mutually agreed in writing between the
parties in a Statement of Work.
(i)
promptly developing with Client and its new service provider a transition plan
setting forth the respective tasks and timetable to be performed by each party;

(ii)
where appropriate, backing up Client Data for the remaining term of the
Agreement and any term post period as agreed to by the parties;

(iii)
making available and delivering to Client or Client’s designee all reasonable,
necessary and appropriate tapes or other electronic or digital media with
appropriate content, data and data library listings;

(iv)
promptly assisting Client or its new service provider with the loading or
transmission of Client Data;

(v)
providing to Client, Client Data pursuant to Section 8.(f);

(vi)
rendering such assistance as is reasonably necessary for Client to map the
Client Data to its new system;

(vii)
(collectively, (i), (ii), (iii), (iv), (v), and (vi) are hereinafter referred to
as “Deconversion Activities”). Client shall pay for such Deconversion Activities
at Current Rates, monthly as incurred, and in accordance with Section 2 of this
Agreement. Notwithstanding the provisions set forth in Sections (i) to (vi)
above, Notwithstanding the foregoing, if this Agreement is terminated pursuant
to and in accordance with Section 8.(c)(ii) of the Agreement for Client’s
uncured failure to pay, Fiserv shall not be obligated to perform any of the
above described Deconversion Activities unless and until Client pays in advance
the total amount of fees for (A) all estimated Deconversion Activities and (B)
Fiserv’s provision of the Services up to and including the termination date.



(r)    [CONFIDENTIAL TREATMENT REQUESTED].
 
3.Confidentiality and Ownership. The provisions of this Section 3 survive any
termination or expiration of this Agreement.
(a)Definitions.
(i)
“Client Information” means the following types of information of Client and its
Affiliates obtained or accessed by Fiserv from or on behalf of Client or its
Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement: (A)
trade secrets and proprietary information; (B)






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




customer lists, work flow processes, business requirements, business plans,
information security plans, business continuity plans, and proprietary software
programs; (C) “non-public personal information” as defined in Title V of the
Gramm-Leach-Bliley Act or the regulations issued thereunder (“GLB”) about
Client’s customers and/or employees or any personally identifiable information,
defined as information that can be identified to a particular person without
unreasonable effort, such as the names and social security numbers of Client’s
individual customers and/or employees, and Client customer account related
information(“Client PII”); and (D) any other information received from or on
behalf of Client or its Affiliates that Fiserv could reasonably be expected to
know is confidential.
(ii)
“Fiserv Information” means the following types of information of Fiserv and its
Affiliates obtained or accessed by Client from or on behalf of Fiserv or its
Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement: (A)
trade secrets and proprietary information (including that of any Fiserv client,
supplier, or licensor); (B) client lists, information security plans, business
continuity plans, all information and documentation regarding the Deliverables,
all software Products (including software modifications and documentation,
databases, training aids, and all data, code, techniques, algorithms, methods,
logic, architecture, and designs embodied or incorporated therein), and the
terms and conditions of this Agreement; (C) any personally identifiable
information, defined as information that can identified to a particular person
without unreasonable effort, such as the names and social security numbers of
Fiserv employees; and (D) any other information and data received from or on
behalf of Fiserv or its Affiliates that Client could reasonably be expected to
know is confidential.

(iii)
“Information” means Client Information and/or Fiserv Information, as applicable.
No obligation of confidentiality applies to any Information that: (A) the
receiving entity (“Recipient”) develops independently without reference to
Information of the disclosing entity (“Discloser”), or rightfully receives or
possesses without obligation of confidentiality from a third party; or (B) is or
becomes publicly available without Recipient’s breach of this Agreement.

(b)Obligations. Recipient agrees to hold as confidential all Information it
receives from the Discloser. All Information shall remain the property of
Discloser or its suppliers and licensors. Recipient will use the same care and
discretion to avoid disclosure of Information as it uses with its own similar
information that it does not wish disclosed, but in no event less than a
reasonable standard of care and no less than is required by law. Recipient may
only use Information for the lawful purposes contemplated by this Agreement,
including in the case of Fiserv use of Client Information for fulfilling its
obligations under this Agreement, performing, improving and enhancing the
Deliverables, and developing data analytics models to produce analytics-based
offerings. Client agrees that prior to providing Fiserv access to any Client
PII, Client shall ensure that any necessary consent has been obtained that is
required by law or regulation for Fiserv to access the information and to use it
pursuant to the terms set forth in this Agreement. Fiserv specifically agrees
not to use or disclose any Client PII in any manner prohibited by GLB as
applicable to Fiserv. Notwithstanding the foregoing, (i) either party as
Recipient may disclose Information to: (A) its officers, directors, and
employees and employees of permitted subcontractors and Affiliates who have a
need to know; (B) its attorneys and accountants as necessary in the ordinary
course of its business; and (C) any other party with Discloser’s prior written
consent. Before disclosure to any of the above parties, Recipient will have a
written agreement with (or in the case of clause (B) a professional obligation
of confidentiality from) such party sufficient to require that party to treat
Information in accordance with the requirements of this Agreement, and Recipient
will remain responsible for any breach of this Section 3 by any of the above
parties; and (ii) Fiserv as Recipient may also disclose Client Information to
third party vendors designated by Client. Recipient may disclose Information to
the extent required by law or legal process, provided that: (A) Recipient gives
Discloser prompt notice, if legally permissible, so that Discloser may seek a
protective order; (B) Recipient reasonably cooperates with Discloser (at
Discloser’s expense) in seeking such protective order; and (C) all Information
shall remain subject to the terms of this Agreement in the event of such
disclosure. Recipient will promptly provide Discloser with notice of any actual
or threatened breach of the terms of this Section 3 or any other unauthorized
disclosure of Discloser’s Information and any reasonably requested assistance.
At Recipient’s option, Information will be returned to Discloser or destroyed
(except as may be contained in back-up files created in the ordinary course of
business that are recycled in the ordinary course of business over an
approximate 30- to 90-day period or such longer period as required by applicable
law or Client’s records management program) at the termination or expiration of
this Agreement or the applicable Exhibit and, upon Discloser’s request,
Recipient will certify to Discloser in writing that it has complied with the
requirements of this sentence. Recipient acknowledges that any breach of this
Section 3 may cause irreparable harm to Discloser for which monetary damages
alone may be insufficient, and Recipient therefore acknowledges that Discloser
shall have the right to seek injunctive or other equitable relief against such
breach or threatened breach, in addition to all other remedies available to it
at law or otherwise.
(c)Ownership.
(i)
With the exception of Client Information, all information, reports, studies,
object and source code (including without limitation the Products and all
modifications, enhancements, additions, upgrades, or other works based thereon
or related thereto created through P&D Services or otherwise), flow charts,
diagrams, specifications, and other tangible or intangible material of any
nature whatsoever produced by Fiserv or jointly with Client or by any of
Fiserv’s or Client’s employees or agents, separately or together, through or as
a result of or related to any of the Deliverables provided hereunder or
development of any data analytics models hereunder, and all patents, copyrights,
and other proprietary rights related to each of the foregoing, shall be the sole
and exclusive property of Fiserv or its Affiliates.

(ii)
For clarity, to the extent Client Information is embedded or included in any of
the works described in paragraph 3.(c)(i), Client retains all rights to such
Client Information.






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(iii)
Client hereby irrevocably assigns and transfers to Fiserv all rights, title, and
interest in any such works referenced in this paragraph 3(c)(i) (excluding any
Client Information), including without limitation copyrights, patent rights,
trade secrets, industrial property rights, and moral rights, and shall execute
all documents reasonably requested by Fiserv to perfect such rights. Client
shall be entitled to use such work product in accordance with the applicable
terms and conditions of this Agreement.

(d)Restrictions. Without limiting any other obligation set forth in this Section
3, Client shall not use, transfer, distribute, interface, integrate, or dispose
of any information or content contained in Deliverables in any manner that
competes with the business of Fiserv. Except as expressly authorized in this
Agreement or any Exhibit, Client shall not: (i) use or access the Deliverables
to provide services to third parties; or (ii) disclose, reproduce, republish or
offer any part of the Deliverables (or compilations based on any part of the
Deliverables) for sale or distribution in any form, over or through any medium.
(e)Residuals. Nothing contained in the Agreement shall restrict either party
from the use in its business of any ideas, concepts, know-how, or techniques
contained in Information accessed by such party in connection with the Services
that are related to its business activities and retained in the unaided memory
of such party’s employees.
(f)Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, except: (i) for
valid business needs of either party where there is specific written permission
from the other party; and (ii) as hereafter provided:


(i)
Disclosure Requirements. Fiserv acknowledges that Client is required to comply
with applicable law, including, without limitation, the regulations of the
Securities and Exchange Commission (the “SEC”). Fiserv agrees that, if Client
determines, after consulting outside securities legal counsel, that it is
required to disclose the entry into the Agreement, the Agreement or its terms to
comply with applicable law or regulation, then disclosure of the entry into the
Agreement, the Agreement or its terms to the extent necessary to comply with
applicable law (“Required Disclosure”) shall not constitute a breach or default
of this Agreement on the part of Client, provided Client complies with the
provisions of this Section 3.(f).



(ii)
Client Notice to Fiserv of Planned Disclosure. Client agrees to provide Fiserv
with prior written notice (“Disclosure Notice”) of any planned Required
Disclosure. Client shall identify in such Disclosure Notice: (1) the substance
of such Required Disclosure; and (2) either the date on which Client intends to
make such Required Disclosure or the event or occurrence which Client believes
will trigger its obligation to make such Required Disclosure. In all cases, the
Disclosure Notice shall be provided by Client as far in advance as is reasonably
practicable to allow Client, if requested by Fiserv, to seek confidential
treatment of the information that is proposed to be disclosed.



(iii)
Fiserv Requests for Confidential Treatment. If Fiserv desires Client to file a
confidential treatment request (a “CTR”) with respect to any proposed Required
Disclosure, Fiserv shall, within two business days of receiving the Disclosure
Notice, confirm such fact to Client in writing. In addition, within five
business days after receiving the Disclosure Notice, Fiserv will, with respect
to each portion of such Required Disclosure for which confidential treatment is
to be requested by Client, identify to Client:



A.
the specific portions of the Required Disclosure as to which Fiserv desires
confidential treatment (the “Fiserv Designated Material”);



1.
a specific statement of the grounds upon which Fiserv asserts that the Fiserv
Designated Material is subject to confidential treatment, which grounds shall be
consistent with those permitted or recognized under Rule 406 of the Securities
Act of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934;



2.
the duration for which confidential treatment shall be requested with respect to
the Fiserv Designated Material; and



3.
in the case of any filing of the Agreement, a copy of the Agreement with any
Fiserv Designated Material omitted, noting in each case, by means of an asterisk
or other mark, the location in the Agreement where any provision has been
redacted or omitted.



(iv)
Client Submission of Request for Confidential Treatment. If requested by Fiserv
in the manner set forth in this subsection, Client agrees to file a CTR with
respect to the Fiserv Designated Material. Client agrees to provide Fiserv with
a copy of the CTR at least five business days prior to the relevant filing, and
to consider in good faith any comments which Fiserv shall have to such
application prior to filing it with the SEC. In addition, Client agrees to
employ its best efforts to provide Fiserv with a copy of the edgarized exhibit
which it proposes to file at least one business day prior to filing the same
with the SEC. Fiserv acknowledges that any regulatory decisions made regarding
the CTR are beyond the reasonable control of Client.



(g)Survival. The provisions of this Section 3 shall survive any termination of
expiration of this Agreement (or any part thereof).







--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




4.Information Security.
(a)General. Fiserv has implemented and shall maintain an information security
program that is designed to meet the following objectives as required by the GLB
Interagency Guidelines Establishing Information Security Standards designed to
meet the following objectives: (i) protect the security and confidentiality of
customer information (as defined in GLB) ; (ii) protect against any reasonably
foreseeable threats or hazards to the security or integrity of such information;
(iii) protect against unauthorized access to or use of such information that
could result in substantial harm or inconvenience to any customer; and (iv)
ensure the proper disposal of “consumer information” (information obtained from
“consumer reports” as defined in the Fair Credit Reporting Act). Fiserv shall
make available upon Client’s written request or electronically (collectively,
“Delivery Mechanism”) to allow Client to review any associated audit reports as
described in Section 10.(d) and (e) of this Agreement to assess whether its
information security program meets the foregoing objectives, summaries of test
results as described in Sections 4.(f) and 6.(c) of the ASP Services Exhibit to
this Agreement, summary business continuity plan framework for all relevant
Fiserv business units, an annual copy of Fiserv’s overview of risk management
procedures with subcontractors, and any follow up reports or tracking of
information security issues. Fiserv shall also take appropriate actions to
address incidents of unauthorized access (“Security Incident”) to Client’s
“sensitive customer information” (as defined in GLB), including notification to
Client as soon as possible, but in any event not later than 48 hours of any such
Security Incident. Fiserv agrees to provide Client with all reasonable
assistance required to comply with applicable laws that require the notification
of individuals in the event of a Security Incident. In the event of a Security
Incident, Client will assume responsibility for informing all such individuals
in accordance with applicable law. Fiserv will make no notification except as
authorized by Client or required by law. As required by PCI-SSC or the
applicable regulatory agency having jurisdiction over Client, Fiserv may
disclose information regarding any such Security Incident involving cardholder
data to PCI-SSC and such agency.
(b)Fiserv Plan. Via the Delivery Mechanism, Fiserv shall provide to Client a
summary of Fiserv’s written information security plan for the applicable
Services received by Client, and thereafter upon Client’s request will provide
updates on the status of such information security plan.
(c)Data Encryption. As applicable to the Deliverables received by Client, Client
and Fiserv agree to comply with Fiserv’s then-current data encryption policies
and controls regarding transmission to and from Fiserv of tapes, images, and
records maintained and produced by Fiserv for Client in connection with the
Deliverables (“Client Files”), or other data in connection with the Deliverables
(collectively, “Data”). If Client requests or requires Fiserv to send, transmit,
or otherwise deliver Data to Client or any third party in a non-compliant format
or manner, or Client (or third party on Client’s behalf) sends, transmits or
otherwise delivers Data to Fiserv in a non-compliant format or manner, then,
notwithstanding any other provision of this Agreement: (i) Client understands
and accepts all risk of transmitting Data in an unencrypted or otherwise
noncompliant format; and (ii) Client releases, discharges, and shall indemnify
and hold harmless Fiserv and its employees, officers, directors, agents, and
Affiliates from any and all liability, damage, or other loss under this
Agreement or otherwise suffered by or through Client or suffered by any of the
indemnified entities arising out of the transmission, destruction, or loss of
such Data, including without limitation any information security or privacy
breach related to such Data except for willful misconduct or gross negligence by
Fiserv.
5.Hiring and Employment.
(a)Background Checks. Neither party shall knowingly permit any of its employees
to have access to the premises, records or data of the other party when such
employee: (i) uses drugs illegally; or (ii) has been convicted of a crime in
connection with a dishonest act or a breach of trust, as set forth in Section 19
of the Federal Deposit Insurance Act, 12 U.S.C. 1829(a). Consistent with
Fiserv’s employment practices, newly hired Fiserv employees: (i) as from 1996,
are required to pass a pre-employment criminal background check; and (ii) as
from 1993, are required to pass a pre-employment drug screening, as permitted by
law. Upon Client’s reasonable request and at its expense, Fiserv agrees to
perform additional reasonable background checks on those of Fiserv’s employees
who will have access to Client facilities or Client’s networks and computer
systems located at Client facilities. The results of all such background checks
shall be retained solely by Fiserv.
(b)Equal Employment. Fiserv agrees that it shall abide by the requirements of
Presidential Executive Order 11246, appearing at 41 CFR §§60-1.4(a),
60-300.5(a), 60-741.5(a), and as amended by the Executive Order dated July 21,
2014. These regulations prohibit discrimination against qualified individuals
based on their status as protected veterans or individuals with disabilities,
and prohibit discrimination against all individuals based on their race, color,
religion, sex, sexual orientation, gender identity, or national origin.
Moreover, these regulations require that covered prime contractors and
subcontractors take affirmative action to employ and advance in employment
qualified individuals without regard to race, color, religion, sex, sexual
orientation, gender identity, national origin, protected veteran status or
disability.
(c)Recruitment of Employees. Neither party shall, without the other party’s
prior written consent, directly or indirectly, solicit for employment or hire
any Restricted Employee while such person is employed by the other party and for
the 6-month period starting on the earlier of: (i) termination of such
Restricted Employee’s employment; or (ii) termination or expiration of the
Agreement. “Restricted Employee” means any former or current employee of either
party or its Affiliates of whom the other party became aware or came into
contact during Fiserv’s performance of its obligations under this Agreement.
This restriction shall not apply to persons replying to the internet or other
such general advertisements not targeted at the employees of the other party.







--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




6.Warranties.
(a)By Fiserv. Fiserv warrants that: (i) no contractual obligations exist that
would prevent Fiserv from entering into this Agreement; (ii) it has the
requisite authority to execute, deliver, and perform its obligations under this
Agreement; and (iii) it will comply with all regulations directly and
unambiguously applicable to Fiserv in the performance of its obligations under
this Agreement as a supplier of software and technology services to financial
institutions. For the avoidance of doubt, nothing in this Agreement or any
Schedule shall extend or reset any Warranty Periods for any Software previously
licensed under the Prior Agreement.
(i)
Fiserv warrants that the Fiserv personnel performing the Services provided under
the ASP Services Exhibit, the Maintenance Services provided under the Software
Products Exhibit, and the Professional and Development Services provided under
the Professional and Development Services Exhibit shall exercise due care.
Unless otherwise mutually agreed between the parties in writing, Client shall
notify Fiserv in writing of, and Fiserv shall correct, any alleged warranty
defect as set forth in Section 4.(i) of the ASP Services Exhibit or Section
1.(e) of the Professional and Development Services Exhibit.

(ii)
Fiserv warrants that, during the Warranty Period, the Software will perform in
all material respects without the occurrence of a “Non-conformity” (as defined
in the Software Products Exhibit”) when operated on the Computer System and in
compliance with the Documentation, the Software Products Exhibit, and this
Agreement. Fiserv will provide replacements or corrections to the Software that
does not so perform where such failure is material in terms of Client’s ability
to accurately process transactions as described in the Documentation, provided
Fiserv is notified in writing of such failure during the Warranty Period. This
warranty shall not apply if the Non-conformity results from: (i) use of the
Software in combination with any materials or software not provided or expressly
approved by Fiserv; (ii) changes to the Software made by Client or any Third
Party; or (iii) by use of the Software other than in accordance with the
Documentation, the Software Products Exhibit or this Agreement, including
without limitation Use in violation of Section 3 of the Software Products
Exhibit. Client acknowledges that all Software is designed to operate on the
applicable Computer System and that the warranties given by Fiserv are
conditional upon the procurement and maintenance by Client of the Computer
System in accordance with the then current specified configuration.

(iii)
If the Software has been delivered by Fiserv on physical media, Fiserv warrants
the media to be free from material physical defects and the Software to include
up-to-date security protections designed to prevent any virus or similar
malicious code for a period of 90 days after delivery by Fiserv. Fiserv will
replace the copy provided on defective media or deliver such Software via an
alternate method selected by Fiserv, provided Fiserv is notified in writing of
such defective media within such 90-day period. Notwithstanding any other
provision of this Agreement, the corrective actions provided by Fiserv as set
forth herein in Sections 6.(a)(i) – (iii) shall be Fiserv’s entire liability and
Client’s sole and exclusive remedy for Fiserv’s breach of the warranties set
forth in such Sections 6.(a)(i) – (iii).

(iv)
Fiserv warrants that Client will acquire good and clear title to all Equipment
free and clear of all liens and encumbrances. Fiserv assigns to Client all
warranties Supplier has granted or hereafter grants to Fiserv with respect to
Equipment as set forth in the Equipment Schedules. Client agrees to all of the
terms and conditions applicable to those warranties and acknowledges that: (a)
neither Supplier nor Fiserv warrants that use of Equipment will be uninterrupted
or error free; and (b) Supplier’s warranties, and the assignment of such
warranties by Fiserv to Client, shall not impose any liability on Fiserv due to
the Installation Services or any other services or assistance provided to Client
by Fiserv with respect thereto.

(v)
NOTWITHSTANDING THE FOREGOING, UNLESS EXPRESSLY ASSUMED BY FISERV HEREIN OR IN
THE EXHIBITS OR SCHEDULES HERETO, CLIENT ASSUMES ANY AND ALL RISK, INCLUDING
WITHOUT LIMITATION ALL FINANCIAL RISK, ON ITS BEHALF AND ON BEHALF OF ITS
CUSTOMERS FOR ANY ISSUES RELATING TO THE FUNDING OF A CUSTOMERS ACCOUNT,
INCLUDING WITHOUT LIMITATION INSUFFICIENT FUNDS IN ANY SUCH ACCOUNT. FOR THE
AVOIDANCE OF DOUBT, THIS SECTION SHALL NOT OPERATE TO EXCLUDE FISERV’S LIABILITY
FOR RISKS ARISING FROM FISERV’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

(vi)
NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISIONS OF THE AGREEMENT, CLIENT
ACKNOWLEDGES AND AGREES THAT ACCESS TO CERTAIN ASP SERVICES SHALL BE ACROSS
PUBLIC AND PRIVATE LINES OUTSIDE OF FISERV’S CONTROL. SUCH ASP SERVICES MAY BE
SUBJECT TO DELAYS OR UNAVAILABILITY DUE TO CONGESTION, OVERLOAD OR DOWNTIME ON
PUBLIC CIRCUITS SUPPLIED BY THIRD PARTIES, AND FISERV MAKES NO REPRESENTATION OR
WARRANTY ABOUT THE AVAILABILITY OF SUCH CIRCUITS. FISERV SHALL HAVE NO LIABILITY
FOR ANY FAILURES, ACTS, OR OMISSIONS OF ANY SUCH THIRD PARTIES, INCLUDING
WITHOUT LIMITATION ANY SUCH DELAYS OR UNAVAILABILITY OR ANY UNAUTHORIZED ACCESS
TO, ALTERATION, THEFT OR DESTRUCTION OF CLIENT INFORMATION.

(vii)
NOTWITHSTANDING THE FOREGOING AND IN ADDITION TO ANY OTHER DISCLAIMERS SET FORTH
IN THE AGREEMENT, FISERV DOES NOT AND CANNOT MAKE ANY GUARANTEE OR
REPRESENTATION THAT ANY FRAUD DETECTION-RELATED ASP SERVICES WILL IDENTIFY ALL
OR EVERY POTENTIALLY FRAUDULENT TRANSACTION OR WILL NOT FALSELY IDENTIFY A
TRANSACTION AS BEING POTENTIALLY FRAUDULENT. FISERV DISCLAIMS ANY AND ALL
LIABILITY TO CLIENT AND ITS CUSTOMERS OR ANY OTHER THIRD PARTIES IN CONNECTION
WITH ANY SUCH INCIDENTS, AND CLIENT EXPRESSLY ACKNOWLEDGES AND ACCEPTS SUCH
RISKS ON BEHALF OF ITSELF AND ITS CUSTOMERS. Fiserv will only be expected to
make reasonable efforts based on industry standards to identify potential fraud.






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(viii)
FISERV DOES NOT WARRANT THAT ALL NON-CONFORMITIES CAN BE CORRECTED. IN NO EVENT
SHALL FISERV BE LIABLE FOR LOSS OF OR DAMAGE TO CLIENT’S DATA RESULTING FROM
CLIENT’S USE OF THE SOFTWARE.

(b)By Client. Client represents and warrants that: (i) no contractual
obligations exist that would prevent Client from entering into this Agreement;
(ii) it has the requisite authority to execute, deliver, and perform its
obligations under this Agreement; and (iii) it and its Authorized Users will
comply with the relevant terms of this Agreement as well as all laws, rules,
regulatory requirements and industry standards applicable to the receipt and use
of Deliverables, including without limitation providing any required notice,
privacy policies and other such information to its Authorized Users using a
given Deliverable.
(c)THE WARRANTIES STATED ABOVE AND IN THE EXHIBITS, IF ANY, ARE LIMITED
WARRANTIES AND ARE THE ONLY WARRANTIES MADE BY THE PARTIES. FISERV DOES NOT
REPRESENT THAT THE DELIVERABLES MEET THE NEEDS OF CLIENT’S INTENDED USE OF THE
DELIVERABILES OR THAT THE OPERATION OF THE DELIVERABLES WILL BE UNINTERRUPTED OR
ERROR-FREE. CLIENT ACKNOWLEDGES THAT IT HAS INDEPENDENTLY EVALUATED THE
DELIVERABLES AND THEIR APPLICATION TO CLIENT’S NEEDS. FISERV DISCLAIMS, AND
CLIENT HEREBY EXPRESSLY WAIVES, ALL OTHER REPRESENTATIONS, CONDITIONS, OR
WARRANTIES, EXPRESS AND IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND ANY WARRANTIES ARISING
FROM A COURSE OF DEALING OR USAGE OR TRADE. NOTWITHSTANDING THE FOREGOING,
UNLESS EXPRESSLY SET FORTH HEREIN, FISERV MAKES NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, ON BEHALF OF ANY THIRD PARTY PROVIDER.
FURTHERMORE, CLIENT MAY NOT MAKE ANY WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
ON BEHALF OF FISERV OR ANY OF ITS THIRD PARTY PROVIDERS TO ANY OF CLIENT’S
AFFILIATE, AUTHORIZED USERS OR ANY OTHER THIRD PARTY WITHOUT FISERV’S PRIOR
WRITTEN CONSENT.
(d)The terms of this Section 6 shall survive termination of the Agreement or any
parts thereof
7.Limitation of Liability. FISERV’S AGGREGATE LIABILITY TO CLIENT AND ANY THIRD
PARTY FOR ANY AND ALL CLAIMS OR OBLIGATIONS RELATING TO THIS AGREEMENT FOR LOSS
OF GOODWILL, LOST PROFITS, LOST REVENUE OR OPPORTUNITY, OR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, OR TORT DAMAGES ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE [CONFIDENTIAL TREATMENT
REQUESTED] PRECEDING THE DATE THE CLAIM ACCRUED; PROVIDED THAT FISERV’S
AGGREGATE LIABILITY TO CLIENT AND ANY THIRD PARTY FOR ANY AND ALL CLAIMS OR
OBLIGATIONS RELATING TO THIS AGREEMENT SHALL BE LIMITED TO [CONFIDENTIAL
TREATMENT REQUESTED] PRECEDING THE DATE THE CLAIM ACCRUED (“AGGREGATE CAP”). IN
NO EVENT WILL FISERV’S AGGREGATE LIBILITY FOR ANY AND ALL CLAIMS AND OBLIGATIONS
RELATING TO THIS AGREEMENT EXCEED THE AGGREGATE CAP
Notwithstanding the foregoing, Fiserv’s aggregate liability for a default
relating to Third Party Software or Equipment shall be limited to the amount
paid by Client to Fiserv for the applicable Third Party Software or Equipment.
8.Term and Termination.
(a)Term. Except as set forth in the table below, this Agreement, Exhibits, and
Schedules hereto shall be effective on the Effective Date and remain in effect
until [CONFIDENTIAL TREATMENT REQUESTED] (the “Initial Term”), unless otherwise
terminated as provided herein. Unless written notice of non-renewal is provided
by either party at least [CONFIDENTIAL TREATMENT REQUESTED] prior to expiration
of the Initial Term or any renewal term, the Services shall automatically renew
for additional term(s) [CONFIDENTIAL TREATMENT REQUESTED].





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




Service or Software Subject to Section 11.(s)
Initial Term Expiration Date
Services that are the subject matter of the ACH Services Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the Secure Lending Services Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
The UniFi Software licensed in the Loan Origination Software Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
The Desktop Teller and Aperio Software licensed in the Signature Software
Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Convergys as set forth in the Convergys Solution Schedule to the Equipment
Exhibit,
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the ARP/SMS Services Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the [CONFIDENTIAL TREATMENT REQUESTED]
Services Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the Investment Services AdVisorVision
Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the Loan Complete Services Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
Services that are the subject matter of the Weiland Financial Group Services
Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
The EnAct Software licensed in the EnAct Software Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
The Software licensed in the [CONFIDENTIAL TREATMENT REQUESTED] Solution
Software Schedule
[CONFIDENTIAL TREATMENT REQUESTED]
The Software licensed in the InformEnt Software Schedule
[CONFIDENTIAL TREATMENT REQUESTED]



(b)The term for Deliverables may be set forth in the applicable Exhibit or
Schedule. An Exhibit or Schedule that does not state a term will be effective
from its last date of execution until terminated in accordance with this
Agreement or the Exhibit.





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(c)Termination.
(i)
Either party may, upon written notice to the other, terminate: (A) any Schedule
if the other party materially breaches its obligations under that Schedule or
under this Agreement with respect to that Schedule; or (B) this Agreement if the
other party materially breaches its obligations with respect to the
non-breaching party’s Information or other intellectual property; and the
breaching party fails to cure such material breach within 90 days as to a breach
under clause (A) and 10 days as to a breach under clause (B) following its
receipt of written notice stating, with particularity and in reasonable detail,
the nature of the claimed breach.

(ii)
If any undisputed amount in any invoice remains unpaid by Client 30 days after
due, Fiserv may, upon 45 days prior written notice to Client’s President and
Client’s Chief Information Officer, terminate: (A) the Schedule and/or Client’s
access to and use of Deliverables to which the payment failure relates; or (B)
this Agreement if the [CONFIDENTIAL TREATMENT REQUESTED]. Any invoice submitted
by Fiserv shall be deemed correct unless Client provides written notice to
Fiserv within 30 days of the invoice date specifying the nature of any
disagreement.

(iii)
Client may terminate the individual Service / Schedule or the entire Agreement
pursuant to [CONFIDENTIAL TREATMENT REQUESTED], and upon 90 days prior written
notice to Fiserv.

(iv)
Client may terminate any Schedule to this Agreement or this entire Agreement
without cause, upon payment of a termination fee described in Section d. below,
and upon 90 days prior written notice to Fiserv.

(v)
Either party may, upon written notice to the other, terminate this Agreement if
the other party commits an act of bankruptcy or becomes the subject of any
proceeding under the Bankruptcy Code or becomes insolvent or if any substantial
part of such party’s property becomes subject to any levy, seizure, assignment,
application, or sale for or by any creditor or governmental agency

(d)Consequence of Termination
(i)
If Client terminates [CONFIDENTIAL TREATMENT REQUESTED], Client shall pay a
termination fee determined by multiplying the average of the monthly invoices
incurred by Client during the 12-month period preceding the effective date of
termination, [CONFIDENTIAL TREATMENT REQUESTED], (or if no monthly invoice has
been received, the estimated monthly billing for each Deliverable to be received
thereunder) by the remaining term of the Schedule(s) or Agreement, as
applicable, and multiplying the result by the Multiplier provided in Column A in
the “Multiplier” table below.  If Client terminates [CONFIDENTIAL TREATMENT
REQUESTED], Client shall pay a termination fee determined by (A) multiplying the
average of the monthly invoices incurred by Client during the 12-month period
preceding the effective date of termination, [CONFIDENTIAL TREATMENT REQUESTED],
(or if no monthly invoice has been received, the estimated monthly billing for
each Deliverable to be received hereunder) by the remaining term of the
Agreement, as applicable, 2) subtracting any remaining flex credit which has not
been taken previously as an invoice reduction,  and 3)  then multiplying the
result by the Multiplier provided in Column A in the “Multiplier” table below.





(ii)
If Client terminates [CONFIDENTIAL TREATMENT REQUESTED], Client shall pay a
termination fee [CONFIDENTIAL TREATMENT REQUESTED]. 



[CONFIDENTIAL TREATMENT REQUESTED]


(iii)
Defaults.  If Client:

A.
fails to cure its material breach or its failure to pay amounts due, each as set
forth in the Agreement;

B.
deconverts any data or information from the Fiserv System either without
Fiserv’s prior written consent or in violation of the Agreement; or

C.
commits an act of bankruptcy or becomes the subject of any proceeding under the
Bankruptcy Code or becomes insolvent or if any substantial part of Client’s
property becomes subject to any levy, seizure, assignment, application, or sale
for or by any creditor or governmental agency,

then Fiserv may, upon written notice, terminate the Agreement and be entitled to
recover from Client as an amount equal to the [CONFIDENTIAL TREATMENT REQUESTED]
of the Agreement. For purposes of the preceding sentence, present value shall be
computed using the “prime” rate (as published in The Wall Street Journal) in
effect at the date of termination and [CONFIDENTIAL TREATMENT REQUESTED].
(iv)
License. The termination of this Agreement or the Software Products Exhibit or
any individual Schedule(s) thereto shall automatically, and without further
action by Fiserv, terminate and extinguish the license(s) granted under the
applicable Schedule and Fiserv’s obligation to provide the Maintenance Services
with respect to such Software.






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




Unless Client destroys all copies of the Software and provides written
certification to Fiserv of said destruction within 10 days of receipt of written
notice from Fiserv following termination of the applicable Schedule, Fiserv
shall have the right to take immediate possession of the Software and all copies
thereof wherever located without further notice or demand. In addition, upon
termination for any reason other than Fiserv’s uncured material default pursuant
to Section 8(b)(i) of the Agreement, all remaining Maintenance Fees through the
end of the then current term of Maintenance Services for each Schedule or this
Agreement, as applicable, shall be accelerated and multiplied by the applicable
Multiplier % set forth in the table in Section ii. above, and Client shall pay
all such accelerated fees to Fiserv pursuant to the payment terms set forth in
the Agreement.
(e)Liquidated Damages. Client understands and agrees that Fiserv losses incurred
as a result of any early termination would be difficult or impossible to
calculate as of the effective date of termination since they will vary based on,
among other things, the number of clients using the Fiserv System on the date
the Agreement (or applicable part thereof) terminates. Accordingly, the amounts
set forth in Sections 8.(d) above represent Client’s agreement to pay and
Fiserv’s agreement to accept as liquidated damages (and not as a penalty) such
amount for any such termination.
(f)Return of Client Files.  Upon expiration or termination of the Agreement or
any Schedule to this Exhibit, Fiserv shall furnish to Client such copies of
Client Files as Client may request in a Fiserv standard format, and shall
provide such information and assistance as is reasonable and customary to enable
Client to deconvert from the Fiserv System; provided, however, that Client
authorizes Fiserv to retain Client Files until: (i) Fiserv is paid in full for
all amounts due for all Services provided through the date such Client Files are
returned to Client; (ii) Fiserv is paid its then standard rates for the services
necessary to return such Client Files; (iii) if the Agreement or applicable
Schedule is being terminated, Fiserv is paid any applicable termination fee
pursuant to Section 8.(d)(i) or Section 8.(d)(ii) above.  Promptly following
Fiserv’s final use of Client Files for processing, Fiserv and Client shall meet
to discuss the disposition of the Client Files in Fiserv’s possession. Fiserv
shall advise Client of the inventory of files in Fiserv’s possession relating to
such final processing by Fiserv and Client shall advise Fiserv of its request to
receive such Files or for Fiserv to destroy such files. Unless directed by
Client in writing to the contrary, Fiserv shall be permitted to destroy Client
Files any time after 30 days from the final use of Client Files for processing.
Upon Client request following destruction of Client Files, Fiserv shall provide
to Client a certification of such destruction within a reasonable time of such
request.
(g)Miscellaneous. Client is responsible for the deinstallation and return
shipping of any Fiserv-owned equipment located on Client’s premises
(h)Remedies. Remedies contained in this Section 8 are cumulative and are in
addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.
9.Dispute Resolution.
(a)Informal. Before initiating legal action against the other party relating to
a dispute herein, the parties agree to work in good faith to resolve disputes
and claims arising out of this Agreement. To this end, either party may request
that each party designate an officer or other management employee with authority
to bind such party to meet to resolve the dispute or claim. If the dispute is
not resolved within 30 days of the commencement of informal efforts under this
paragraph, either party may pursue formal legal action. This paragraph will not
apply if expiration of the applicable time for bringing an action is imminent
and will not prohibit a party from pursuing injunctive or other equitable relief
to which it may be entitled.
(b)Except with respect to disputes arising from a misappropriation or misuse of
either party’s proprietary rights, any dispute or controversy arising out of
this Agreement, or its interpretation, shall be submitted to and resolved
exclusively by arbitration under the rules then prevailing of the JAMS
arbitration organization, upon written notice of demand for arbitration by the
party seeking arbitration, setting forth the specifics of the matter in
controversy or the claim being made. The arbitration shall be heard before an
arbitrator mutually agreeable to the parties; or, failing that, in accordance
with the procedure described in Rule 15 of the JAMS Comprehensive Arbitration
Rules and Procedures effective July 1, 2014, or its then-current analogue. The
arbitrators will be selected from a panel of persons having experience with and
knowledge of information technology and at least 1 of the arbitrators selected
will be an attorney. Discovery shall not be permitted. A hearing on the merits
of all claims for which arbitration is sought by either party shall be commenced
not later than 60 days from the date demand for arbitration is made by the first
party seeking arbitration. The arbitrator(s) must render a decision within 10
days after the conclusion of such hearing. Any award in such arbitration shall
be final and binding upon the parties and the judgement thereon may be entered
in any court of competent jurisdiction.
(c)Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. Section 1 – 16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of Pennsylvania,
without reference to provisions relating to conflict of laws. The arbitrators
shall not have the power to alter, modify, amend, add to, or subtract from any
term or provision of this Agreement, nor to rule upon or grant any extension,
renewal, or continuance of this Agreement. The arbitrators shall have the
authority to grant any legal remedy available had the parties submitted the
dispute to a judicial proceeding.
(d)Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve first such dispute shall be held in
Lancaster, Pennsylvania, the proceedings to resolve the second such dispute
shall be held in Milwaukee, Wisconsin, and the proceedings to resolve any
subsequent disputes shall alternate between Milwaukee, Wisconsin and Lancaster,
Pennsylvania.





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(e)Affiliate Claims. All claims and disputes of either party’s Affiliate against
the other party arising out of or related to the Agreement shall be made
exclusively by, through and in the name of Fiserv or Client, as applicable.
10.Audit.
(a)Fiserv Operations and Security. Fiserv is regulated by the Federal Financial
Institutions Examination Council (FFIEC) and is subject to certain examinations
by FFIEC regulators and agencies. Client acknowledges and agrees that during the
term of this Agreement and for a period of 1 year thereafter, reports of such
examination of Fiserv business units are available to Client directly from the
relevant FFIEC agencies. Fiserv employs an internal auditor responsible for
reviewing the integrity of its processing environments and internal controls.
Except as set forth otherwise in the Agreement, no further audit rights
regarding Fiserv’s operations or security controls are granted by this
Agreement.
(b)Regulator Request for Information. Fiserv shall provide, at no additional
charge, through the Delivery Mechanism or as otherwise agreed, the necessary
information reasonably requested by Client with respect to Fiserv or Fiserv’s
Affiliates, including without limitation, each Affiliate’s business continuity,
disaster recovery and security matrices or other plans or documentation, as
necessary in order for Client to comply with Client’s regulators’ request. If
Client requested information is not readily available or requires Fiserv to
create or compile such information to fulfill Client’s request, the scope of
such information shall be mutually agreed prior to Fiserv’s provision of such
information, on a time and materials basis at the Current Rates.
(c)Billing Records. Upon Client’s reasonable request in writing no more
frequently than once every 12 months, Fiserv shall provide Client with
documentation supporting the amounts invoiced by Fiserv hereunder for the
12-month period preceding such Client request. If such documentation reveals the
amounts paid to Fiserv exceed the amounts to which Fiserv is entitled and such
amounts are independently verified, Fiserv shall promptly remit or otherwise
credit to Client the amount of such overpayment. Conversely, if such
documentation reveals the amounts paid to Fiserv are less than the amounts owed,
Client shall promptly remit the amount of such underpayment. Invoices dated
prior to the 12-month review period hereunder shall be deemed correct. Fiserv
reserves the right to charge Client for any assistance required in connection
with such an audit at Fiserv’s then-current rates, unless such audit reveals an
overcharge of more than 10%, in which case such audit shall be at Fiserv’s
expense.
(d)Operations Audits. Fiserv provides for periodic, independent audits of its
operations, which shall include an annual SSAE 16 Type II audit for the
following Services. Upon Client request Fiserv shall provide Client with a copy
of such independent audit report(s) of the Fiserv service center(s) providing
the Services within a reasonable time after its completion. Fiserv reserves the
right to charge each client a fee for the annual SAS70 or SSAE-16 audit
[CONFIDENTIAL TREATMENT REQUESTED]. If material deficiencies affecting the
Services are noted in such audit report, Fiserv will develop and implement an
action plan to address and resolve any such deficiencies within a commercially
reasonable time, in any event, within the timeframe required by the applicable
regulatory or governmental entity, at Fiserv’s expense.
[CONFIDENTIAL TREATMENT REQUESTED]
(e)Service Center Assessment. Once annually per Service, per location, Client
may conduct a reasonable examination of Fiserv’s operations in relation to
Fiserv’s performance of the Services (“Client Review”) as Client’s third party
technology services provider (“TSP”), consistent with the FFIEC IT Examination
Handbook and related guidelines, upon at least 30 days’ prior advance notice to
Fiserv and subject to the following:
(i)
The parties shall mutually agree in writing any applicable Professional Services
fees and the scope of such Client Review, which will include:

A.
on-site access to Fiserv’s facilities to conduct a tour and high level walk
through of Fiserv operations and associated operational controls and control
points in relation to Fiserv’s performance of the Services;

B.
completion or review of Client’s annual security questionnaire(s) relating to
the Services;

C.
reasonable examination and discussion of the audit report(s) provided in Section
(d) above

D.
a management action plan to address any deficiencies identified in any relevant
audit in a timely manner;

E.
review of Fiserv’s Business Continuity Plan and/or Disaster Recovery Plans;

F.
summaries of security scan results of network environment(s) in which Client’s
data will reside; and

(ii)
Fiserv and Client shall mutually reasonably agree on the commencement and
completion times for each such Client Review; provided however, that such review
shall take place within 30 days after Client’s request and shall be completed
within 2 Business Days unless otherwise mutually agreed between the Parties.

(iii)
The Client Review shall be conducted during normal business hours, and minimize
disruption to business operations.

(iv)
Client shall comply with all applicable facility and security rules and
procedures provided to Client in advance in writing, while on Fiserv’s premises.






--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(v)
For clarity, Fiserv shall not be required to permit Client to have access to any
records, equipment or other documentation which contains Fiserv financial
information or confidential information of any other Fiserv clients.

(f)Model Validation. In the event that Fiserv deploys a model as part of
delivery of its Service which Fiserv agrees requires validation consistent with
OCC Bulletin 2011-12 by Fiserv with regard to Fiserv’s use of such model, Fiserv
will validate such model in accordance with the guidance in OCC Bulletin 2011-12
as it applies to a service provider. Client shall remain responsible for its own
model validation in accordance with OCC Bulletin 2011-12, as it applies to a
financial institution. Fiserv shall provide to Client at no additional charge, a
copy of its model validation report(s) which are provided by Fiserv generally to
its client base at no additional charge, within a reasonable time after its
completion. [CONFIDENTIAL TREATMENT REQUESTED].
(g)Customer Complaints. In the event Fiserv interacts with Client customers in
direct, two-way communication with such customers without Client involvement in
the course of performing the Services (“Customer Communication”), currently with
respect to the CashEdge Services, CheckFree Services, and Card Services as
described in the applicable Schedule, then Fiserv will use commercially
reasonable efforts to inform Client of (i) any actual written or oral
expressions of dissatisfaction by Client’s customers about the Services or a
Fiserv policy, procedure, process, practice or employee, including an allegation
of wrongdoing by Fiserv that are directly received by Fiserv during such
communications (“Complaints”), as well as (ii) Fiserv’s response to such
customers regarding such Complaints. Fiserv shall make standard reports of
Complaints and Fiserv’s responses available to Client upon Client request.
11.General.
(a)Fiserv’s Review of Regulatory / Industry. The Privacy Counsel and other
members of the Fiserv Legal Department continually monitor new regulations and
laws to assess their impact on Fiserv and Fiserv’s services to its clients, as
well as the impact on Fiserv policies, standards, and practices. The Privacy
Counsel sends a weekly summary of relevant regulatory developments to the
members of the Fiserv Enterprise Risk & Compliance Committee. This committee is
comprised of compliance and risk leaders and practitioners from across the
Fiserv business units and operating entities who also monitor new regulations
and laws relevant to their business units and functions, and meet at least
monthly with the Privacy Counsel and key members of ERR to discuss relevant
issues and devise compliance plans. [CONFIDENTIAL TREATMENT REQUESTED].
(b)[CONFIDENTIAL TREATMENT REQUESTED]:
(i)
Fiserv acknowledges it is responsible to perform the following testing in
Fiserv’s test environment for the following functionality additions to Services
and Software, as applicable: [CONFIDENTIAL TREATMENT REQUESTED].

(ii)
[CONFIDENTIAL TREATMENT REQUESTED]. 

(c)Binding Agreement; Assignment. This Agreement is binding upon the parties,
their participating Affiliates, and their respective successors and permitted
assigns. Except as otherwise provided for herein, neither this Agreement nor any
part thereof or interest therein may be sold, assigned, transferred, novated,
pledged, or otherwise disposed of by the other party, whether pursuant to change
of control (which includes without limitation a direct or indirect change in the
controlling interest a party, its parent company or its ultimate parent company
or a sale of all or substantially all of a party’s assets), by operation of law
or otherwise, without the other party’s prior written consent, which shall not
be unreasonably withheld or unduly delayed. If the organization to which such a
transfer by Client is proposed derives more than 5% of its gross revenues from
providing service bureau, time share, computer software consulting services,
computer software licensing, or computer hardware sales, Fiserv shall be under
no obligation to consent to such transfer.
(d)Subcontract. Client agrees that Fiserv may assign all or part of this
Agreement to an Affiliate and may subcontract any obligations to be performed
hereunder; provided that as part of Fiserv’s vendor management, Fiserv shall
have completed appropriate due diligence regarding such subcontractor prior to
its engagement, Fiserv shall monitor the performance of its Affiliates and
subcontractors, including conducting a risk assessment of each subcontractor,
and provided further than any such subcontractors and Affiliates shall be
required to comply with all applicable terms and conditions of this Agreement,
and Fiserv shall remain primarily liable for the performance of any such
subcontractors and Affiliates. Fiserv will also provide as described in Section
4.(a) of this Agreement, through the Delivery Mechanism, a list subcontractors
that have access to Client PII where a ‘subcontractor’ means a third party
vendor, provider or supplier to whom Fiserv contracts out a specific portion of
the Deliverables provided to Client under this Agreement. Client will facilitate
timely cooperation with Fiserv’s subcontractors, if any, in order for Fiserv to
provide the Deliverables.
(e)Entire Agreement; Amendments. As of the Effective Date, this Agreement,
including its Exhibits and Schedules, which are expressly incorporated herein by
reference, constitutes the complete and exclusive statement of the agreement
between the parties as to the subject matter hereof and supersedes all previous
agreements with respect thereto and the terms of all existing or future purchase
orders and acknowledgments. Each party hereby acknowledges that it has not been
induced to enter into this Agreement by virtue of, and is not relying on, any
representation made by the other party not embodied herein, any term sheets or
other correspondence preceding the execution of this Agreement, or any prior
course of dealing between the parties, including without limitation any
statements concerning product or service usage or the financial condition of the
parties. The protections of this Agreement shall apply to actions of the parties
performed in preparation for and anticipation of the execution of this
Agreement. Changes to this Agreement must be in writing and signed by duly
authorized representatives of the parties.





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(f)Severability. If any provision of this Agreement is held to be unenforceable
or invalid, the other provisions shall continue in full force and effect.
(g)Governing Law; Jury Trial Waiver. This Agreement will be governed by the
substantive laws of the State of Pennsylvania, without reference to provisions
relating to conflict of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Both parties
agree to waive any right to have a jury participate in the resolution of any
dispute or claim between the parties or any of their respective Affiliates
arising under this Agreement.
(h)Force Majeure. With the exception of Client’s payment obligations, neither
party shall be responsible for delays or failures in performance resulting from
acts of God, acts of civil or military authority, fire, flood, strikes, war,
epidemics, pandemics, shortage of power, telecommunications or Internet service
interruptions or other acts or causes reasonably beyond the control of that
party. The party experiencing the force majeure event agrees to give the other
party notice promptly following the occurrence of a force majeure event, and to
use diligent efforts to re-commence performance as promptly as commercially
practicable.
(i)Notices. Any written notice required or permitted to be given hereunder shall
be given by: (i) Registered or Certified Mail, Return Receipt Requested, postage
prepaid; (ii) confirmed facsimile; or (iii) nationally recognized overnight
courier service to the other party at the addresses listed on page 1 or to such
other address or person as a party may designate in writing. Any notice to
Fiserv shall also include a copy to the following address: Fiserv, 255 Fiserv
Drive, Brookfield, Wisconsin, 53045, ATTN: General Counsel. All such notices
shall be effective upon receipt. Any notice to Client shall also include a copy
to the following address: One Penn Square, PO Box 4887 Lancaster, PA 17604,
ATTN: Chief Information Officer and a copy to the following address: One Penn
Square, PO Box 4887 Lancaster, PA 17604, ATTN: General Counsel. All such notices
shall be effective upon receipt.
(j)No Waiver. The failure of either party to insist on strict performance of any
of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.
(k)Prevailing Party. The prevailing party in any arbitration, suit, or action
brought by one party against the other party to enforce the terms of this
Agreement or any rights or obligations hereunder, shall be entitled to receive
its reasonable costs, expenses, and attorneys’ fees of bringing such
arbitration, suit, or action.
(l)Survival. All rights and obligations of the parties under this Agreement
that, by their nature, do not terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement.
(m)Publicity. Client and Fiserv shall have the right to make general references
about each other and the type of Deliverables being provided hereunder to third
parties, such as auditors, regulators, financial analysts, and prospective
customers and clients, provided that in so doing Client or Fiserv does not
breach Section 3 of this Agreement. The parties may mutually agree to issue a
press release regarding this Agreement, including its renewal and the addition
of Deliverables, subject to the parties’ mutual agreement of the content of such
press release and provided the party initiating such release gives the other
party a reasonable opportunity to review, revise, and/or comment on the content
thereof.
(n)Fiserv Marks. Except as authorized herein, Client will not use the name,
trademark, service mark, logo or other identifying marks of Fiserv or any of its
Affiliates in any sales, marketing, or publicity activities, materials, or
Internet site display without the prior written consent of Fiserv. Any such
authorized or approved use shall at all times comply with Fiserv’s Trademark
Usage Guidelines (or similar terms) set forth on Fiserv’s corporate Internet
site and other requirements issued by Fiserv.
(o)Client Marks. For those Deliverables which require Fiserv to brand or
otherwise identify Client, including without limitation any ASP Services which
involve the creation of a Web site to be used in connection with Client’s Web
site, Client will provide to Fiserv any of Client’s trademarks, trade names,
service marks, service names, Third Party links, information, specifications,
materials, designs, logos, copy or other such works, marks or content (“Client
Content”) that Client desires Fiserv to use in providing such ASP Services and
Client hereby grants to Fiserv, and its Affiliates and/or third party providers,
as applicable, a non-exclusive, non-assignable right to use during the term of
this Agreement the Client Content in connection with the Deliverables or for the
purposes otherwise specified in the Agreement.
(p)Independent Contractors. Client and Fiserv (and their Affiliates and any
subcontractors) expressly agree they are acting as independent contractors and
under no circumstances shall any of the employees of one party be deemed the
employees of the other party (or their Affiliates or any subcontractors) for any
purpose. Except as expressly authorized herein or in the Exhibits, this
Agreement shall not be construed as authority for either party to act for the
other party in any agency or other capacity, or to make commitments of any kind
for the account of or on behalf of the other. Unless expressly set forth in an
Exhibit, nothing in this Agreement shall establish or imply on the part of
Fiserv or any of its Affiliates, employees, subcontractors or third party
providers or subcontractors any fiduciary relationship with or any fiduciary
duty to Client or any person or entity affiliated with Client, including without
limitation any employees, Authorized Users, customers, prospective customers,
agents, contractors or subcontractors of Client or its Affiliates.
(q)No Legal Advice. Client expressly acknowledges and agrees that any
information or materials, written or oral, provided by Fiserv to Client or
Client’s Affiliates, Authorized Users, employees, Customers or other agents,
including without limitation any sample agreement terms, do not constitute legal
advice and that such information and materials are provided solely in connection
to assisting Client in understanding Fiserv’s expectations in complying with the
relevant terms of the Agreement.





--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]




(r)No Third Party Beneficiaries. Except as expressly set forth in any Exhibit
hereto, no third party shall be deemed to be an intended or unintended third
party beneficiary of this Agreement.
(s)Exclusivity.  Client agrees that Fiserv shall be the sole and exclusive
provider of the Deliverables that are the subject matter of the Schedules to
this Agreement and as more fully defined in the Fiserv documentation supporting
such Deliverables [CONFIDENTIAL TREATMENT REQUESTED].   If Client is acquired by
another entity, this Exclusivity Restriction will apply to the acquiring entity
with respect to the level or volume or monthly fees applicable to the Exclusive
Deliverables immediately prior to such acquisition, continuing until any
termination or expiration of this Agreement. However, in the event Client is
acquired by another entity, this Agreement may be terminated subject to any
applicable termination fee for such Services pursuant to Section 8.(d).
(t)Conflicts. Unless the given term expressly states that it applies
notwithstanding the terms of the Agreement or Exhibit, as applicable: (i) if the
terms of any Exhibit or Schedule directly conflict with the terms of this
Agreement, this Agreement shall control; and (ii) if the terms of any Schedule
directly conflict with the terms of the related Exhibit, the Exhibit shall
control.
(u)Counterparts. This Agreement and any Exhibits hereto may be executed in
counterparts, each of which shall be deemed an original and which shall together
constitute one instrument.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.


For Fulton Financial Corporation and on behalf of         For Fiserv:
each of Client Affiliates                    Fiserv Solutions, LLC
                        
By:                                By:                        
Name:                            Name:                        
Title:                                Title:    Authorized Signatory            





